— Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 20, 1991, which, insofar as appealed from, denied defendant-appellant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We agree with the IAS Court that defendant-appellant’s explanation as to why her name and signature appear in plaintiffs hospital record raises an issue of credibility inappropriate for summary judgment treatment, and that issues of fact exist concerning appellant’s involvement in the alleged misdiagnosis and mistreatment of plaintiffs condition (see, Porcelli v Zapparo, 140 AD2d 423). Appellant asserts that one of the records was signed by her several months after plaintiffs discharge only for purposes of obtaining insurance reimbursement for the hospital, and that other, unnamed medical personnel placed her name wherever else it appears in the hospital record. However, no affidavits were submitted by hospital personnel explaining the hospital’s billing practices, or why appellant’s name should appear elsewhere in the hospital record in a manner indicating, at the least, that, as the attending physician, she consulted with resident physicians who did treat plaintiff. Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.